17 A.3d 331 (2011)
COMMONWEALTH of Pennsylvania, Petitioner,
v.
Robert C. ELLIOTT, Jr., Respondent.
Nos. 375 WAL 2010, 376 WAL 2010.
Supreme Court of Pennsylvania.
January 19, 2011.

ORDER
PER CURIAM.
AND NOW, this 19th day of January 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Superior Court's reliance on 42 Pa.C.S. § 9754 in its holding in Commonwealth v. Vilsaint, 893 A.2d 753 (Pa.Super.2006) and Commonwealth v. MacGregor, 912 A.2d 315 (Pa.Super.2006) that only the court, and not probation officers, can impose the terms of probation is in conflict with 42 Pa.C.S. § 9798.3, enacted in 2007, which directs that the Pennsylvania Board of Probation and Parole and County probation authorities in Megan's Law may impose supervision conditions that include offender tracking.